Title: To James Madison from Stephen Sayre, 6 May 1802
From: Sayre, Stephen
To: Madison, James


SirPhilaa. 6th May 1802
I have requested it as a favor, to know, whether I may, or may not expect, some appointment from Administration.
If you conceive the refusal of an answer ought to be conclusive, you are not perfectly acquainted with my character—for—since I am compel’d to pass the line of delicacy, you must pardon me, if I draw some just & natural conclusions, and presume, that others have been provided for, more on account of their situation—or those who recommend them, than positive fitness for office, or claims on the nation.
My services are at an end—they must be unpleasant to the recollection—but it is one of the inconveniencies attending your situation—you must be told of them.
I do not deny you may possess the great & leading principles of patriotism & love for your country, but you must permit me to suppose it possible, that in the pressure of applications you may forget the man who has the clearest claims to protection. Let me beseech you to save me the expence of attending on you in person—if you do so, rely upon it, you will find me full of thanks & gratitude—if I must dance attendance at your door, it will be most unpleasant to myself and distressing to you.
I cannot point out employment—but I will ask—do you know any other person who would better accomplish the business of settling the line to be drawn in upper Canada, between the United States & the British Government?
Is it too great a favor to make some short reply to this note? I am with due respect yours &c &c
Stephen Sayre
 

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “Sayre”). Docketed by Jefferson.


